Citation Nr: 0728212	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-42 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to service connection for a bilateral ear 
disability.

2. Entitlement to service connection for a respiratory 
disability.

3. Entitlement to service connection for a sinus disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1958 to April 1960.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).

Procedural history

In January 2003, the RO received the veteran's claim of 
entitlement to service connection for respiratory, bilateral 
ear, and sinus disabilities. The April 2003 rating decision 
denied the claims, and the veteran duly perfected an appeal.

The veteran and his spouse presented testimony before the 
undersigned Veterans Law Judge at the RO in April 2005. A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  

In August 2006 the Board remanded the veteran's case for 
further evidentiary and procedural development.  This was 
accomplished.  In May 2007, a supplemental statement of the 
case (SSOC) was issued by the VA Appeals Management Center 
(AMC) which continued the denial of the veteran's claims.  
The case is now once again before the Board. 




FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a bilateral ear condition currently exists.

2.  The competent medical evidence of record indicates that 
the veteran's currently diagnosed respiratory disability is 
not related to his military service. 

3.  The competent medical evidence of record indicates that 
the veteran's currently diagnosed sinus disability is not 
related to his military service. 


CONCLUSIONS OF LAW

1.  A bilateral ear condition was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  A respiratory disability was not incurred in or 
aggravated by military service. 
38 U.S.C.A. §1131 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  A sinus disability was not incurred in or aggravated by 
military service. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
bilateral ear disability , a respiratory disability and a 
sinus disability.  In the interest of clarity, the Board will 
first discuss certain preliminary matters.  The Board will 
then render a decision. 


Stegall concerns

In August 2006, the Board remanded the case to the AMC in 
order to fulfill the notice requirements of the Veterans 
Claims Assistance Act of 2000 (the VCAA) and to arrange for 
the veteran to be examined by a medical professional.  The 
agency of original jurisdiction was then to readjudicate the 
veteran's claims.  

The record reveals that the AMC sent the veteran a VCAA 
notice letter on August 24, 2006.  Additionally, the veteran 
was afforded a VA examination in December 2006.  As was noted 
in the Introduction, the claims were readjudicated in the may 
2007 SSOC.

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance]. 

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated February 3, 2003 and August 24, 2006, including a 
request for evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2006 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records, such as "records from State 
or local governments, private doctors and hospitals, or 
current or former employers."   Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The August 2006 further emphasized:  "If the evidence is not 
in your possession, you must give us enough information about 
the evidence so that we can request it form the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you. It is 
still your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" [Emphasis as in the original].

The Board notes that the August 2006 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced August 2006 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the August 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's service 
medical records, VA outpatient medical records, private 
treatment records and provided him with a comprehensive VA 
examination.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in April 2005 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

1. Entitlement to service connection for a bilateral ear 
disability.

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
'chronic.'  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  See 
38 C.F.R. § 3.303(b) (2006)  

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), the medical evidence 
does not indicate that the veteran currently has a chronic 
bilateral ear disability.  See 38 C.F.R. § 3.303(b).  Rather, 
as explained below, the competent medical evidence of record 
indicates that the veteran has had brief episodes of ear 
problems, unrelated to each other and not constituting a 
chronic disease entity, over much of his lifetime. 

As was alluded to above, pursuant to the Board's August 2006 
remand the veteran underwent a VA ear examination in December 
2006.  The VA examiner noted that the veteran has had no 
recent ear infections.  The VA December 2006 examiner 
reviewed the veteran's claims folder, examined the veteran 
and opined that his ear infections appeared to be random, 
acute, separate infections unrelated to his military service.  
The examiner stated that the veteran's history of left ear 
otitis externa was attributed to the buildup of wax on that 
side, while "bilateral otitis media is related to 
multifactorial reasons [which] are acute and self limited."  

The veteran's medical records are consistent with this 
assessment.  It appears that the veteran has had isolated and 
brief episodes of ear problems over his lifetime.  Medical 
records indicate that he was most recently diagnosed with 
otitis media in June 2003 and that the condition was resolved 
by the end of the month.  Subsequent medical records indicate 
that the veteran's ears were normal upon examination.  See, 
e.g., a report of D.W.P., M.D. in May 2005.  

There is no competent medical evidence to the contrary.  To 
the extent that the veteran himself believes that he has a 
chronic bilateral ear disability, it is now well established 
that lay persons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159 (a)(1) (2006)  [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the veteran are not competent medical evidence and do not 
serve to establish the existence of a current disability.

Since the evidence of record does not demonstrate that the 
veteran suffers from a chronic bilateral ear disability, 
Hickson element (1) has not been satisfied and the veteran's 
claim fails on this basis alone. 

For the sake of completeness, the Board will discuss the 
remaining Hickson elements, in-service disease or injury and 
medical nexus.  See Luallen v. Brown, 
8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury. 

Concerning in-service disease, during the veteran's 
enlistment physical the physician noted that the veteran had 
impacted cerumen of the left ear and "running ears up to a 
year ago, no residual."  During military service the veteran 
was seen in February 1959 for an ear ache, and his ears were 
described as being "plugged" in July 1959.  Upon separation 
in April 1960, the veteran indicated that he had a history of  
"running ears" and ear trouble.  The reviewing physician 
noted that these complaints were "not significant."  The 
physician further stated that despite the veteran's 
"numerous complaints" his separation examination was 
"completely normal."  

In short, there is nothing in the record to suggest that the 
veteran's in-service ear complaints were anything other than 
isolated complaints; the separation examination showed him to 
be completely healthy with normal ears.  I-service ear 
disease is not demonstrated by the evidence of record.  
Concerning in-service injury, the service medical records do 
not indicate, and the veteran does not allege, that he 
sustained an ear injury during service.  Consequently, 
Hickson element (2) has not been met and the veteran's 
bilateral ear claim fails on this basis as well. 

With respect to Hickson element (3), medical nexus, in the 
absence of both a current disability and in-service disease 
or injury, medical nexus would be an impossibility.  Indeed, 
the December 2006 VA examiner opined that the veteran's 
episodes of ear problems were random, acute, separate 
infections unrelated to his military service.  

The veteran has not submitted any competent medical evidence 
linking any ear disability to his military service.  See 
38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to 
support a claim of entitlement to VA benefits].  As noted 
above, his own opinion as to medical matters such as nexus is 
entitled to no weight of probative value. 

Consequently, Hickson element (3) has not been met and the 
veteran's claim fails on this basis as well. 

In conclusion, for reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a bilateral ear disability.  The claim is 
therefore denied.

2. Entitlement to service connection for a respiratory 
disability.

3. Entitlement to service connection for a sinus disability.

For the sake of economy, because these two issues involve the 
application of the same law to virtually identical facts, the 
Board will address them together.

The law and regulations pertaining to these claims have been 
set out above.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), a current disability, 
the evidence of record indicates that the veteran was 
diagnosed chronic obstructive pulmonary disease in December 
2006.  The veteran was also diagnosed with chronic/recurrent 
sinusitis and chronic rhinitis in November 2004.  Hickson 
element (1) has therefore been met for both issues.  

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury.  Concerning 
in-service injury, the veteran's service medical records do 
not indicate any in-service sinus or respiratory injury, and 
the veteran has not alleged as much.  

Concerning in-service disease, the veteran's service medical 
records indicate that the veteran was seen on several 
different occasions while in service for common colds.  
During his separation examination the veteran noted that he 
had chronic or frequent colds, sinusitis and ear nose and 
throat problems.  The examining physician stated that he had 
"frequent uncomplicated risperatory (sic) infections in 
Germany."  The physician also stated that despite the 
veteran's "numerous complaints" his separation "physical 
examination [was] entirely normal."  
Based on this evidence, it appears that no sinus condition 
was identified in service, despite the veteran's complaints, 
and that any respiratory problems were acute and transitory, 
not chronic.
 
Accordingly, Hickson element (2) has not been met and the 
veteran's claims fails on this basis alone. 

With respect to Hickson element (3), concerning the veteran's 
respiratory disability and medical nexus, the veteran was 
examined in April 2004 by a VA examiner, who reviewed the 
veteran's claims folder and determined that the veteran 
rhinitis, strep throat, common cold and pharyngitis were 
unrelated to his military service.  In a May 2004 opinion the 
examiner stated: 

His symptoms are related to the environment and to 
season and situational variations.  As a rule, 
patients with atopic diseases have an inherited 
predisposition for developing hypersensitivity to 
inhaled and ingested substances (allergens) that 
are harmless to people who are not atopic.  It is 
therefore, my opinion, that it is less likely than 
not that this disability occurred or was caused by 
military service. 

This May 2004 opinion is supported by the opinion of a 
separate VA examination conducted in December 2006.  In this 
2006 report a different VA examiner reviewed the veteran's 
claims folder, examined the veteran and stated that his 
pulmonary infections have been separate and acute.  The 
opinion notes that the veteran has not been prescribed any 
medication and that his work as a mechanic and history of 
cigar smoking has contributed to his condition.  

With respect to Hickson element (3) and the veteran's sinus 
condition, the May 2004 VA examiner opined that "It is . . . 
my opinion that it is less likely than not that this 
disability occurred or was caused by military service."  

This opinion is supported by the December 2006 examiner who 
determined that the veteran's "sinus infections are acute 
intermiitent (sic) and no baseline dysfunction appears to be 
present.  Air fluid levels are the key to sinus infection 
diagnosis and mucosal thickening is not enough to call it 
chronic persistent."  The examiner noted that the veteran's 
work as a mechanic before and after military service 
contributed to his risk for a sinus infection and concluded 
that "no nexus to military service appears present."  

To the extent that the veteran and his representative contend 
that a medical relationship exists between his respiratory 
and sinus condition and service, any such statements offered 
in support of the veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Espiritu, supra.  Consequently, Hickson element (3) has not 
been met and the veteran's claims fail on this basis as well. 

In conclusion, for reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for a respiratory disability and a sinus 
disability. The claims are therefore denied.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a bilateral ear 
disability is denied. 

Entitlement to service connection for a respiratory 
disability is denied.

Entitlement to service connection for a sinus disability is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


